DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/2/2022 have been fully considered but they are not persuasive.  
Regarding claim 1, Applicant states that “Flaks is directed to presenting an audio signal to a listener where the audio signal is generated by determining a number of sound paths between a virtual sound source and the listener”, and therefore, teaches “determining physical characteristics of the room”.  Applicant then asserts that said teachings are “not the same as retrieving audio components associated with the environment, as claimed.”  Flaks is directed towards Examiner maintains that Flaks teaches the feature of “retrieving one or more audio model components associated with the environment”.   The examiner respectfully disagrees and maintains that the prior art reference Flaks (US 2012/0093320) teaches this feature and the combination of Flaks and Visser (US 2018/0020312) makes obvious the features of claims 1-3, 5, 10-12, 14, and 19-20.
Flaks teaches collecting sensor data from the user-worn microphones (31) and a depth camera (20), where physical characteristics of the listener’s room is determined based on the collected sensor data, such as the location and composition of walls, ceilings, and floors, and the location of objects, or furniture, in the room (see Flaks, ¶ 0043-0044).  Additionally, Flaks teaches that the 3D audio sound is determined based on these physical characteristics of the listener’s room (see Flaks, ¶ 0046 and figure 3, step 306).  Then, Flaks teaches that the collection of data and determination of the physical characteristics of the room are repeated, if necessary, and Flaks also teaches that a model of the room is constructed based on these physical characteristics of the listener’s room, where the 3D audio sound 
Therefore, the combination of Flaks and Visser (US 2018/0020312) makes obvious the features of claims 1-3, 5, 10-12, 14, and 19-20, the combination of Flaks, Visser, and Ambrus (US 2015/0002507) makes obvious the features of claims 4 and 13, and the combination of Flaks, Visser, and Currell (US 2003/0007648) makes obvious the features of claims 6-9 and 15-18 as stated in the Final Office Action of 1/12/2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528. The examiner can normally be reached Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel R Sellers/Examiner, Art Unit 2653